*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated May 11, 2022 is acknowledged.
Priority
This application is a 371 of PCT/EP2018/071974 filed on 08/14/2018, and claims foreign benefit in EP17187675.8 filed on 08/24/2017. 
Claim Status
Claims 1-20 are pending. Claims 1, 4, 7, 11-18, and 20 were amended. Claims 1-7 and 13-18 are examined. Claims 8-12, 19, and 20 are withdrawn. 
	Claims 11 and 12 are withdrawn from consideration because the claims were amended to require m=1 and n=1, which does not read on the elected compound of formula (I). The applicant elected a compound of formula (I) in which m is 0. 
Withdrawn Objections and Rejections 
	Objections and rejections not repeated below are withdrawn because they were obviated with claim amendments. 
	Rejections of claims 11 and 12 under 35 USC § 103 are withdrawn because the claims were amended to the extent that the claims no longer read on the elected invention. 
Claim Objections
Claim 1 is objected to because definition of R1 contains an ungrammatical phrase. The phrases “organic radical having 2 to 24, carbon atoms” is ungrammatical because the number range and “carbon atoms” should not be separated with a comma since the number range describes the number of “carbon atoms”.
Claim 7 is objected to because the phrase “consisting of, lauryl” is not grammatical. The comma should be deleted.
Maintained and New Claim Rejections – 35 USC § 112
Necessitated by Amendment 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the rhamnolipid derivative” in line 3. There is insufficient antecedent basis for this limitation in the claim. Ground of rejection of claim 3 may be obviated by replacing the phrase with “the at least one rhamnolipid”.
This rejection is maintained because the claim was not amended to address the issue.
Claim 16 is indefinite because the scope of elements B) and C) is unknown. The claim depends form claim 1, which defines component A), however claim 1 does not teach elements B) and C). For the purpose of searching and applying art, claim 16 is interpreted as a dependent of claim 3. This interpretation is logical and consistent with the application as filed.
This rejection is maintained because the claim was not amended to address the issue.
New claim rejections
Claim 17 is indefinite because the scope of elements B) and C) is unknown. The claim depends form claim 1, which defines component A), however claim 1 does not teach elements B) and C). For the purpose of searching and applying art, claim 17 is interpreted as a dependent of claim 3. This interpretation is logical and consistent with the application as filed. 
This is a new rejection and it was necessitated by amendment of claim 17.
Maintained Claim Rejections —35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stipcevic (US 7,129,218 B2 Date of Patent October 31, 2006) and Song et al. (US 2004/0161444 Al Published August 19, 2004).
The claims encompass a dispersion containing A) at least one rhamnolipid derivative of formula (I) wherein m is 0; n is 1, R1 is heptyl, R2 is heptyl, and R3 is stearyl.
The teachings of Stipcevic are related to compositions comprising rhamnolipids as an active ingredient (Abstract). The compositions encompass cosmetic preparations and rhamnolipids have the structure of formula (I):

    PNG
    media_image1.png
    141
    489
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    115
    625
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    220
    623
    media_image3.png
    Greyscale
 (column 3 lines 1-26).
The composition is in the form of a dispersion or an emulsion, among others (column 5 lines 13-16). The amount of rhamnolipid ranges from 0.001 to 5% by weight (column 5 lines 20- 25). A cosmetic composition could be in any of the topical forms described above and contain similar amounts of rhamnolipids (column 5 lines 60-67).
Stipcevic does define lower alkyl and specifically does not teach that stearyl group is encompassed by the definition of R2.
The teachings of Song are relied upon for a definition of lower alkyl. Song teaches that lower alkyl encompasses straight chain or branched chain groups having 1 to 20 carbon atoms (paragraph 0045).
The teachings of Stipcevic and Song are related to organic compounds that contain a lower alkyl group, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a cosmetic composition in the form a dispersion comprising a rhamnolipid of formula (1)

    PNG
    media_image1.png
    141
    489
    media_image1.png
    Greyscale
 wherein R1 is an unsubstituted alpha-L-rhamnopyranosyl, R3 is -(CH2)6CH3, and R2 is a lower alkyl, with a reasonable expectation of success because Stipcevic teaches a cosmetic composition in form of a dispersion comprising rhamnolipids of formula (I) as described above. Stipcevic teaches C1-C6 linear or branched alkyl as exemplary lower alkyls and -CH3 as a preferred lower alkyl. However, the term “lower alkyl” is not limited by exemplified and preferred groups. It would have been obvious to the skilled artisan to look to Song in order to determine how many carbon atoms are known to be encompassed by “lower alkyl”. It would have been obvious to the skilled artisan to have formed the rhamnolipid of formula (I) having a straight chain or branched alkyl having 1 to 20 carbon atoms as the lower alkyl in position R2, with a reasonable expectation of success because it was known from Song that “lower alkyl” encompass linear and branched alkyl groups having 1 to 20 carbon atoms. The term stearyl is a linear saturated hydrocarbon chain having 18 carbon atoms. It would have been obvious to the skilled artisan to have selected stearyl as the lower alkyl because stearyl is encompassed by lower alkyl as described above. The claimed rhamnolipid of formula (1) is obvious over Stipcevic’s modified rhamnolipid of formula (1). Combining prior art elements according to known methods to obtain predictable results supports obviousness. The application was reviewed and there is no evidenced of criticality nor unexpected properties of claimed compositions.
Regarding claim 2, it would have been obvious to have formed the cosmetic as an emulsion because Stipcevic teaches an emulsion.
Claim 5 is product by process claim that describes how the R3 moiety is formed. The corresponding moiety in prior art structure could have been derived from R30OH, which is a natural fatty alcohol.
Regarding claims 6 and 7, the combination of references teaches stearyl as described above.
Regarding claim 13, prior art rhamnolipid meets the limitations of claimed formula (I) when m is 0, n is 1, R1 an organic radical having 7 carbon atoms, and R3 is aliphatic radial having 18 carbon atoms.
Regarding claim 14, prior art rhamnolipid meets the limitations of claimed formula (1) when m is 0, n is 1, R1 is -(CH2)oCH3 where o is 6, and R3 is an aliphatic radical having 18 carbon atoms.
Regarding claim 15, prior art rhamnolipid meets the limitations of claimed formula (I) when m is 0, n is 1, R1 is -(CH2)oCH3 where o is 6, and R3 is an aliphatic radical having 18 carbon atoms.

Claims 3, 4, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stipcevic and Song as applied to claims 1, 2, 5-7, 13-15 above, and further in view of Breton (US 5,989,568 Date of Patent November 23, 1999).

The teachings of Stipcevic and Song are relied upon as summarized above. Stipcevic teaches a cosmetic in the form of an emulsion, however Stipcevic does not teach components suitable for making the emulsion.
The teachings of Breton are related to compositions for topical application to skin for the purpose of treating skin wrinkles (Abstract). Example 2 teaches an oil-in-water emulsion which contains 12.00 wt. % sunflower oil, 0.10% Na S-DHEA, among others, and water in qs 100% (column 4 lines 6-22).
The teachings of Breton and Stipcevic modified with Song are related to cosmetic compositions in the form of an emulsion, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. Since Stipcevic does not teach components suitable for making a cosmetic emulsion, a person skilled in the art would have been motived to look to Breton because Breton teaches components and their concentrations that are suitable for making a cosmetic emulsion. It would have been prima facie obvious to a person skilled in the art to have formed the emulsion to contain 0.001% to 5% by weight of the rhamnolipid of formula (I) as modified above because Stipcevic teaches that 0.001% to 5% by weight is a suitable concentration of the rhamnolipid of formula (I) in cosmetic compositions. It would have been obvious to have formed the emulsion in Stipcevic with components described in Example 2 of Breton, and replacing the active agent Na S-DHEA with the rhamnolipid of formula (I), with a reasonable expectation of success because Breton showed that components in Example 2 successfully form an oil in water emulsion. A person skilled in the art would have been capable of adjusting concentrations of the components in order to accommodate 0.001% to 5% by weight of the rhamnolipid of formula (1). Breton teaches suitable concentration ranges of the components in columns 2 and 3, and the skilled artisan would have been capable of varying the concentration of each element in order to form an emulsion. The selection of a known material suitable for its intended purpose supports obviousness.
The limitations of claims 3, 4, 16, and 17 are met because the prior art emulsion contains the rhamnolipid of formula (I) in a concentration of 0.001-5% by weight which corresponds to claimed element A), 12.00 wt. % sunflower oil which corresponds to claimed component B), and 69 wt. % of water which corresponds to claimed component C). The claimed concentration ranges are obvious because they overlap with the prior art concentration ranges.
Regarding claim 18, Stipvevic modified with Song teaches a linear alkyl radical comprising 18 carbon atoms.
Examiner’s Response to Applicant’s Arguments 
	In the remarks dated May 11, 2022, the applicant traversed the obviousness rejections because the rhamnolipid derivatives of the current claims differ from the rhamnolipids of Stipcevic because structure (I) of Stipcevic is missing the connecting oxygen that is present in Formula (I) and Formula (I). 
	Applicant’s arguments were fully considered but are not persuasive because the rejection is based on the embodiment where R1 is alpha-L-rhamnnopyranosyl in the structure of formula (I). Such embodiment of the compound of formula (I) has two alpha-L-rhamnnopyranosyl moieties are attached to each other via an ether linkage. Considering that the two alpha-L-rhamnnopyranosyl moieties contain hydroxyl substituents, a person skilled in the art would have known that covalently bonding the two to each other would have been via an ether linkage or -O-. This is further evident from Stipcevic’s teachings in columns 3 and 4 and claim 2, where all examples of two covalently bonded rhamnopyranosyl rings occurs via an ether linkage or connecting oxygen. Thus, Stipcevic’s compound of formula (I) contains an oxygen atom via which the two rhamnopyranosyl rings are connected.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617